

115 HR 7381 IH: Protect our Girls Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7381IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Perry introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide that traveling interstate or causing another to
			 travel interstate for the purpose of female genital mutilation is
			 prohibited, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect our Girls Act of 2018. 2.Female genital mutilationSection 116 of title 18, United States Code, is amended by adding at the end the following:
			
 (e)Except as provided in subsection (b), whoever knowingly commits one of the following shall be fined under this title and imprisoned not less than 10 years:
 (1)Travels in interstate commerce to circumcise, excise, or infibulate the whole or any part of the labia majora or labia minora or clitoris of another person who has not attained the age of 18 years.
 (2)Causes another person who has not attained the age of 18 years to travel in interstate commerce for the whole or any part of the labia majora or labia minora or clitoris of that person to be circumcised, excised, or infibulated..
		